Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2019, 8/16/2019, 6/25/2021, and 2/4/2022 have been considered by the examiner.
Additionally, US patent application no. 16/440,119 cited on an IDS transmittal letter filed 8/16/2019, now published as US 2019/0389110, has been considered. The examiner has cited the US patent application publication on the attached Notice of References Cited.

Status of Claims
Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0072] of the present specification, the examiner suggests that “first concave portions 71 (72)” (see lines 4-5, 7, 9, and 12) be changed to “first concave portions 71 (12)”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1100” (fig. 11) and “θ” (fig. 15).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 11, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Walker, JR et al. (US 2013/0236697) of record (hereafter Walker).
Regarding claim 1, Walker discloses a resin product (see at least paragraph [0052], where a polymerizable resin composition is used to form a microstructured surface) comprising an antireflection surface (see at least paragraph [0009], where the microstructured surface further comprises nanostructures in order to be antireflective) comprising: a plurality of first concave portions (see at least Fig. 2A and paragraph [0039], where the microstructures can be depressions) having opening widths equal to or larger than 1 µm and equal to or smaller than 300 µm (see at least paragraph [0076], where the microstructure features have equivalent circular diameters of between 5 and 30 microns); a plurality of second concave portions formed on each of the plurality of first concave portions (see at least Fig. 1A and paragraph [0009], where the microstructured surface comprises nanostructures) and having opening widths equal to or larger than 10 nm and equal to or smaller than 1 µm (see at least paragraph [0036], where the nanostructures have a maximum dimension of less than 1 micron and typically at least 25 nm), and a component surface configured to surround each of the plurality of first concave portions (see at least Fig. 2A, where the surface of the layer 310 surrounding the depressed microstructures 320 is the component surface).

Regarding claim 2, Walker discloses all of the limitations of claim 1.
Walker also discloses that a ratio of an area of the first concave portions to an area of the antireflection surface is equal to or larger than 10% and equal to or smaller than 95% (see at least Fig. 2A and paragraph [0080], where the microstructures cover at least 25%, at least 70% or substantially the entire surface).

Regarding claim 3, Walker discloses all of the limitations of claim 1.
Walker also discloses that a shortest distance of distances, each of which is measured between two adjacent ones of the plurality of first concave portions, is equal to or smaller than 100 µm (see at least paragraph [0076], where the nearest neighbor is typically at least 10 or 15 microns and no greater than 100 microns).

Regarding claim 4, Walker discloses all of the limitations of claim 1.
Walker also discloses that a ratio of any one of the opening widths of the plurality of first concave portions to a corresponding one of depths of the first concave portions is equal to or larger than 0.4 (see at least paragraphs [0076] and [0079], where the width is between 5 and 30 microns and the dept is typically between 0.4 and 3 microns, so the ratio of width to depth would be in the range of 5/3=1.7 to 30/0.4=75, all of which would be greater than 0.4).

Regarding claim 7, Walker discloses all of the limitations of claim 1.
Walker also discloses that the antireflection surface is made of resin material (see at least Fig. 1A and paragraphs [0031]-[0032] and [0052], where the antireflection surface comprises nanostructures that are formed on the microstructured surface and where the microstructured surface is made of a polymeric material such as a resin), and wherein the resin material contains filler (see at least paragraph [0047], where the matte particles are filler).

Regarding claim 8, Walker discloses all of the limitations of claim 7.
Walker also discloses that a rate of content of the filler to the resin material is equal to or larger than 5 mass percent and equal to or smaller than 45 mass percent (see at least paragraph [0048], where the matte particles are in a concentration range of at least 1 wt% to 10 wt% or greater).

Regarding claim 11, Walker discloses a method of making a resin product (see at least paragraph [0052], where a polymerizable resin composition is used to form a microstructured surface) comprising an antireflection surface (see at least paragraph [0009], where the microstructured surface further comprises nanostructures in order to be antireflective), the method comprising: preparing a mold (see at least Fig. 6 and paragraph [0053], where roll 1010, once cut, is a mold), a molding surface of which comprising a plurality of first convex portions and a plurality of second convex portions formed on surfaces of the plurality of first convex portions (see at least paragraphs [0063]-[0064]), the plurality of first convex portions having diameters equal to or larger than 1 µm (see at least paragraph [0076], where the microstructure features have equivalent circular diameters of between 5 and 30 microns and paragraph [0066], where a description of the microstructured layer is also a description of the inverse of the tool surface), the plurality of second convex portions having diameters equal to or larger than 10 nm and equal to or smaller than 1 µm (see at least paragraph [0036], where the nanostructures have a maximum dimension of less than 1 micron and typically at least 25 nm); and forming a plurality of first concave portions on a resin material and forming a plurality of second concave portions on inner surfaces of the plurality of first concave portions by causing the resin material to contact the mold (see at least paragraphs [0052] and [0099] where the microstructures and nanostructures are concurrently formed by casting and replicating the tool surface), the plurality of first concave portions having opening widths equal to or larger than 1 µm and equal to or smaller than 300 µm (see at least paragraph [0076], where the microstructure features have equivalent circular diameters of between 5 and 30 microns), the plurality of second concave portions having opening widths equal to or larger than 10 nm and equal to or smaller than 1 µm (see at least paragraph [0036], where the nanostructures have a maximum dimension of less than 1 micron and typically at least 25 nm).

Regarding claim 16, Walker discloses all of the limitations of claim 11.
Walker also discloses that the forming of the plurality of first and second concave portions comprises using the resin material that contains filler (see at least paragraph [0047], where the matte particles are filler).

Regarding claim 18, Walker discloses all of the limitations of claim 11.
Walker also discloses that the preparing the mold comprises attaching the mold to a roll-mold molding apparatus (see at least Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, JR et al. (US 2013/0236697) of record (hereafter Walker).
Regarding claim 10, Walker discloses all of the limitations of claim 1.
Walker also discloses that an average surface roughness Ra is between 0.04 and 0.20 microns (see at least paragraph [0078]).
Walker does not specifically disclose that a surface roughness of the component surface is indicated by an Spc value, and that the Spc value of the component surface is equal to or larger than 1500 and equal to or smaller than 9000.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the Spc value of the component surface being equal to or larger than 1500 and equal to or smaller than 9000 include reducing sparkle, improving clarity and minimizing haze (see at least paragraphs [0076]-[0078] of Walker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walker so that a surface roughness of the component surface is indicated by an Spc value, and that the Spc value of the component surface is equal to or larger than 1500 and equal to or smaller than 9000 for the purpose of reducing sparkle, improving clarity and minimizing haze (see at least paragraphs [0076]-[0078] of Walker).

Claims 5-6, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, JR et al. (US 2013/0236697) of record (hereafter Walker) as applied to claims 1 and 11 above, and further in view of Hongo et al. (US 2017/0307783) (hereafter Hongo).
Regarding claims 5 and 6, Walker discloses all of the limitations of claim 1.
Walker does not specifically disclose that the component surface comprises a free surface, that the free surface is formed such that the free surface does not contact a mold used to mold the resin product, and that the component surface has a curved convex surface.
However, Hongo teaches an antireflective surface comprising a plurality of concavities with convex portions between the concavities (see at least Fig. 2 and paragraph [0030]), wherein the convex portions are formed such that they do not contact a mold used to mold the resin product (see at least paragraph [0123], where the fill factor of the mold is controlled by pressure applied and a fill factor less than 1 indicates that the resin does not contact the highest/deepest portions of the mold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin product of Walker to include the teachings of Hongo so that that the component surface comprises a free surface, that the free surface is formed such that the free surface does not contact a mold used to mold the resin product, and that the component surface has a curved convex surface for the purpose of setting the desired height of the component surface (see at least paragraph [0123] of Hongo).
It is noted that the limitations “wherein the free surface is formed such that the free surface does not contact a mold used to mold the resin product” are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citings of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Regarding claim 12, Walker discloses all of the limitations of claim 11.
Walker also discloses that a ratio of an area of the plurality of first concave portions to an area of the antireflection surface is equal to or larger than 10% and equal to or smaller than 95% (see at least Fig. 2A and paragraph [0080], where the microstructures cover at least 25%, at least 70% or substantially the entire surface).
Walker does not specifically disclose that the forming of the plurality of first and second concave portions comprises controlling transfer pressure.
However, Hongo teaches a method of forming an antireflective surface comprising a plurality of concavities (see at least paragraph [0030] and Fig. 2), wherein the forming of the concave portions comprises controlling transfer pressure (see at least paragraph [0123], where the filling factor can be controlled by pressure applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Walker to include the teachings of Hongo so that the forming of the plurality of first and second concave portions comprises controlling transfer pressure for the purposes of decreasing the height of the convex protrusions between the concave portions (see at least paragraph [0123] of Hongo).

Regarding claim 13, Walker discloses all of the limitations of claim 11.
Walker also discloses that a shortest distance of distances, each of which is measured between two adjacent ones of the plurality of first concave portions, is equal to or smaller than 100 µm (see at least paragraph [0076], where the nearest neighbor is typically at least 10 or 15 microns and no greater than 100 microns).
Walker does not specifically disclose that the forming of the plurality of first and second concave portions comprises controlling transfer pressure.
However, Hongo teaches a method of forming an antireflective surface comprising a plurality of concavities (see at least paragraph [0030] and Fig. 2), wherein the forming of the concave portions comprises controlling transfer pressure (see at least paragraph [0123], where the filling factor can be controlled by pressure applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Walker to include the teachings of Hongo so that the forming of the plurality of first and second concave portions comprises controlling transfer pressure for the purposes of decreasing the height of the convex protrusions between the concave portions (see at least paragraph [0123] of Hongo).

Regarding claim 14, Walker discloses all of the limitations of claim 11.
Walker also discloses that a ratio of any one of the opening widths of the plurality of first concave portions to a corresponding one of depths of the first concave portions is equal to or larger than 0.4 (see at least paragraphs [0076] and [0079], where the width is between 5 and 30 microns and the dept is typically between 0.4 and 3 microns, so the ratio of width to depth would be in the range of 5/3=1.7 to 30/0.4=75, all of which would be greater than 0.4).
Walker does not specifically disclose that the forming of the plurality of first and second concave portions comprises controlling transfer pressure.
However, Hongo teaches a method of forming an antireflective surface comprising a plurality of concavities (see at least paragraph [0030] and Fig. 2), wherein the forming of the concave portions comprises controlling transfer pressure (see at least paragraph [0123], where the filling factor can be controlled by pressure applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Walker to include the teachings of Hongo so that the forming of the plurality of first and second concave portions comprises controlling transfer pressure for the purposes of decreasing the height of the convex protrusions between the concave portions (see at least paragraph [0123] of Hongo).

Regarding claim 15, Walker discloses all of the limitations of claim 11.
Walker does not specifically disclose that the forming of the plurality of first and second concave portions comprises controlling transfer pressure so that space is formed between the plurality of first convex portions and the molding surface, and that the space prevents the molding surface and the resin material from contacting each other.
However, Hongo teaches a method of forming an antireflective surface comprising a plurality of concavities (see at least paragraph [0030] and Fig. 2), wherein the forming of the concave portions comprises controlling transfer pressure in order to adjust the filling factor (see at least paragraph [0123], where the filling factor can be controlled by pressure applied, and a reduced filling factor implies space between the mold and the resin so that they do not contact each other at the highest/deepest points of the mold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Walker to include the teachings of Hongo so that the forming of the plurality of first and second concave portions comprises controlling transfer pressure so that space is formed between the plurality of first convex portions and the molding surface, and that the space prevents the molding surface and the resin material from contacting each other for the purpose of decreasing the height of the convex protrusions between the concave portions (see at least paragraph [0123] of Hongo).

Regarding claim 17, Walker discloses all of the limitations of claim 11.
Walker does not specifically disclose that the preparing the mold comprises attaching the mold to an injection molding apparatus.
However, Hongo teaches a method of forming an antireflective surface comprising a plurality of concavities (see at least paragraph [0030] and Fig. 2), wherein the method includes injection molding (see at least paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Walker to include the teachings of Hongo so that the preparing the mold comprises attaching the mold to an injection molding apparatus for the purpose of substituting one known molding apparatus for another in order to obtain predictable results such as achieving the desired shape of the molded article.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, JR et al. (US 2013/0236697) of record (hereafter Walker) as applied to claim 7 above, and further in view of Rathore et al. (US 2015/0322293) (hereafter Rathore).
Regarding claim 9, Walker discloses all of the limitations of claim 7.
Walker does not specifically disclose that a diameter of each particle of the filler is equal to or larger than 20 µm and equal to or smaller than 80 µm, and a length of each particle of the filler is equal to or larger than 70 µm and equal to or smaller than 100 µm.
However, Rathore teaches a surface coating composition that can be used for antireflective surfaces (see at least paragraph [0060]) comprising particles that can be elliptical (see at least paragraph [0037]) and have an average diameter of less than or equal to 100 microns (see at least paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin product of Walker to include the teachings of Rathore so that the particles can be elliptical with an average diameter of less than or equal to 100 microns for the purpose of substituting known particles in order to obtain predictable results such as hydrophobicity, antireflection, and hard-coat properties (see paragraph [0060] of Rathore).
Walker as modified by Rathore does not specifically disclose that a diameter of each particle of the filler is equal to or larger than 20 µm and equal to or smaller than 80 µm, and a length of each particle of the filler is equal to or larger than 70 µm and equal to or smaller than 100 µm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of a diameter of each particle of the filler being equal to or larger than 20 µm and equal to or smaller than 80 µm, and a length of each particle of the filler being equal to or larger than 70 µm and equal to or smaller than 100 µm include optimizing the particle size and shape for the desired antireflective pattern.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin product of Walker as modified by Rathore so that a diameter of each particle of the filler is equal to or larger than 20 µm and equal to or smaller than 80 µm, and a length of each particle of the filler is equal to or larger than 70 µm and equal to or smaller than 100 µm for the purpose of optimizing the particle size and shape for the desired antireflective pattern.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, JR et al. (US 2013/0236697) of record (hereafter Walker) as applied to claim 1 above, and further in view of Mitani et al. (US 5,353,070) (hereafter Mitani).
Regarding claim 19, Walker discloses all of the limitations of claim 1.
Walker does not specifically disclose an interchangeable lens comprising a supporting member comprising the resin product according to claim 1, and an optical element supported on an optical axis by the supporting member.
However, Mitani teaches a camera lens (see at least Fig. 1 and Col. 1, lines 9-10, where the lens holder can hold lenses mounted in a camera) comprising a supporting member comprising a resin product providing antireflective properties (see at least Fig. 1 and Col. 2, lines 29-45, where the lens barrel 2 is the supporting member and is provided with an antireflection film 3), and an optical element supported on an optical axis by the supporting member (see at least Fig. 1 and Col. 2, lines 29-45, where lenses 4a-4d are held by lens barrel 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin product of Walker to include the teachings of Mitani so that a lens comprises a supporting member comprising the resin product according to claim 1, and an optical element supported on an optical axis by the supporting member for the purpose of using the resin product in an application where antireflective properties are beneficial such as on a lens barrel.
The limitation “interchangeable lens” in the preamble is considered an intended use and is given limited patentable weight in the claim. Mitani teaches a camera lens, but does not explicitly state that the lens is interchangeable. However, the lens of Mitani is considered to be capable of being an interchangeable lens.

Regarding claim 20, Walker discloses all of the limitations of claim 1.
Walker does not specifically disclose an optical device comprising a container comprising the resin product according to claim 1, and an optical system contained by the container.
However, Mitani teaches an optical device (see at least Fig. 1 and Col. 1, lines 9-10, where the camera lens is an optical device) comprising a container comprising a resin product providing antireflective properties (see at least Fig. 1 and Col. 2, lines 29-45, where the lens barrel 2 is a container and is provided with an antireflection film 3), and an optical system contained by the container (see at least Fig. 1 and Col. 2, lines 29-45, where lenses 4a-4d comprise an optical system which is contained by lens barrel 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin product of Walker to include the teachings of Mitani so that an optical device comprises a container comprising the resin product according to claim 1, and an optical system contained by the container for the purpose of using the resin product in an application where antireflective properties are beneficial such as on a lens barrel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hebrink et al. (US 2006/0093809) discloses an optical body comprising a plurality of first concave portions (see at least the abstract and Fig. 4A).
Houghtaling et al. (US 2005/0084622) discloses an optical film comprising an antiglare layer (see at least paragraph [0012]) the antiglare layer comprising plate shaped particles having a high aspect ratio (see at least paragraph [0023]) and an average particle size of less than 100 microns (see at least paragraph [0028]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872